Citation Nr: 0616605	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  97-17 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1970 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision.  The 
veteran filed a notice of disagreement (NOD) in May 1997, and 
the RO issued a statement of the case (SOC) later that same 
month. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 1997.

In June 1997, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  

In July 1999, the Board remanded this matter to the RO for 
additional evidentiary development.  In April and May 2000, 
the RO issued Supplemental SOCs (SSOC) reflecting the 
continued denial of the claim. 

In December 2000, the Board again remanded this matter to the 
RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
actions, the RO continued the denial of the claim  (as 
reflected in the January 2004 SSOC), and returned this matter 
to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished. 

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
any of the veteran's alleged in-service stressful 
experiences; the veteran also has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such experience.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD has been accomplished.

In an August 1996 pre-rating letter, the RO equested that the 
veteran provide sufficient information regarding his claimed 
in service stressors to assist the VA in researching the 
information.   Through the March 1997 rating decision, the 
May 1997 SOC,  April and May 2000 SSOCs, a January 2004 SSOC, 
the RO notified the appellant and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  .  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the March 2001 and October 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In these 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; requested 
that the veteran identify and provide the necessary releases 
for any medical providers from whom he wanted the RO obtain 
and consider evidence; and invited the veteran to submit any 
additional evidence in support of his claims.  These letters 
also specified that the veteran should send in any medical 
records he had; that the RO would obtain any private medical 
records for which sufficient information and authorization 
was furnished; and that the RO would also obtain an pertinent 
VA records if the veteran identified the date(s) and place(s) 
of treatment.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the March 1997 rating action on appeal and well after a 
substantially complete application was received.  However, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than three years after the 
March 1997 rating decision.  Moreover, the Board finds that, 
with respect to this matter, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  As noted above, the veteran was given a 
number of opportunities to provide information and evidence 
in support of his claim in response to the pre-rating letter, 
the rating decision on appeal, the SOC, the SSOCs issued in 
2000, and the 2001 notice letter.  After the most recent, 
October 2003 notice letter (which substantially completed 
VA's notice requirements), the veteran was given yet another 
opportunity to provide information and evidence in support of 
his claimbefore the RO readjudicated the veteran's claim on 
the basis of all the evidence of record more than one year 
later in January 2004 (as reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at  549; 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran  status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the RO has not provided any notice regarding the degree of 
disability or effective date.  However, as the Board's 
decision herein denies the appellant's claim for service 
connection for PTSD, no rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, and VA 
medical records to include those reflecting treatment for 
PTSD.  A transcript of the veteran's hearing before RO 
personnel in June 1997 is associated with the claims file.  
Pursuant to the Board's July 1999 remand, the RO requested 
comprehensive information regarding specific stressors the 
veteran identified as having experience in Vietnam so that 
further inquiry could be made to the U. S. Armed Services 
Center for Research of Unit Records (now, the U. S. Army and 
Joint Services  Records Research Center (JSRRC)), the veteran 
responded in an undated letter.  In March 2000, JSRRCJSRRC 
furnished copies of military unit histories and an 
operational report; however, the information was not specific 
to the veteran.  In April 2000, the veteran submitted a buddy 
statement, from a fellow service member.  In a March 2001 
notice letter, the veteran was again requested to provide 
specific stressor information, to which the veteran responded 
in April 2001.  In April 2002, the RO sent a detailed letter 
to JSRRC to again attempt to verify the veteran's claimed 
stressors in service.  In November 2002, JSRRC furnished 
operational reports-lessons learned, extracts, and copies of 
morning reports, but was unable to provide verification that 
the veteran was at the location of the claimed stressors.  In 
July 2003, the RO requested that the National Personnel 
Records Center (NPRC) search all records, to include morning 
reports, for the veteran to determine what unit and the 
location, the veteran was assigned from June 16, 1970 to July 
22, 1970.  The NPRC responded that the veteran's transfer 
detachment number was needed as there were too many transfer 
units to conduct a search based on the information furnished.  
In a January 2004 report of contact, the RO contacted the 
veteran by telephone, and noted that the veteran stated that 
he did not know the number of the transfer detachment to 
which he was attached in June and/or July 1970 in Vietnam.  
In a January 2004 letter, the veteran again indicated that he 
could not remember the number of the transfer detachment.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  

Moreover, as the veteran can not provide the detachment 
number of the transfer unit he was assigned to in June and/or 
July 1970 in Vietnam, the Board finds that there is no basis 
for further developing the record to create any additional 
evidence in connection with the claim on appeal.  In this 
case, the veteran has failed to provide sufficient 
information that would allow for his claimed in-service 
stressors to be verified. As noted above, the RO has 
continually requested specific information regarding the 
veteran's claimed stressors, which the veteran has been 
unable to provide.  Thus, the Board finds the duty to assist 
the veteran in verifying his claimed in-service stressors has 
been met.    

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.




II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.   38 C.F.R. § 3.304(f).  
[Parenthetically, the Board notes that the version of the law 
in effect at the time the appellant initially filed his claim 
for service connection for PTSD in 1996 required a "clear" 
diagnosis of PTSD; that requirement has since been 
eliminated.  As regards the first of the three regulatory 
criteria, the revised version requires only a diagnosis 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical  
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 38 
C.F.R. § 3.304(f)(3) (2005).]

As reflected in an October 1996 VA examination report, the 
veteran has been diagnosed with PTSD that the examiner 
related to the veteran's service in Vietnam.  That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting  
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or  
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1);  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged  
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records reflectthat he was in 
Vietnam from June 16, 1970 to December 5, 1970.  The 
veteran's military occupational specialty was as a RTT 
operator (radio teletype operator) in July 22, 1970 and as a 
Cannoneer in September 23, 1970.  The veteran's DD-214 does 
not reflect any awards or decorations typically associated 
with  combat.  The Board points out that while the veteran 
has received the Vietnam Campaign Medal with Devices, there 
is no indication that this medal was received in connection 
with any combat action.  

As regards his claimed in-service stressful experience, the  
veteran asserts that he was at Camp Eagle in Vietnam, in June 
1970, when it came under fire by hostile rocket attacks and 
that during this attack he was pulled into a bunker without a 
weapon.  He also claimed that he saw dead Vietcong being 
thrown out of a helicopter north of Quang Tri and that he saw 
a Vietnamese woman and child being killed in November 1970.  
However, as indicated below, there is no objective evidence 
from the veteran's personnel records or any other source to 
establish that the veteran experienced any of these claimed 
events.  

Initially, the Board notes that of the stressors claimed by 
the veteran, only his claimed experience of coming under 
rocket attacks at Camp Eagle appears to be objectively 
verifiable.  His claimed stressors of seeing dead bodies 
thrown out of helicopters or of seeing a Vietnamese woman and 
child being killed are general in description and involve 
events that would not be contained in a unit history or 
operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134  (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").

As for the claimed rocket attacks at Camp Eagle, the Board 
notes that through searches, JSRRC has documented two attacks 
on Camp Eagle, one on June 26, 1970 and another on July 7, 
1970; however, there is no record that the veteran was 
assigned to any unit located at Camp Eagle during either of 
these attacks.  In fact, the veteran's DD Form 20 shows that 
he was en route to Vietnam on June 16, 1970, and that he was 
assigned to the 1st Battalion, 83rd Field Artillery on July 
22, 1970, with no unit assignment for any dates in between.  
The NPRC searched morning reports that showed that the 
veteran arrived at headquarters Battery, 83rd Field artillery  
regiment in Vietnam on July 22, 1970 with a prior assignment 
to an unnamed Transfer Detachment, USARV Trans Det, APO 
96384.  The veteran was unable to provide the number of his 
Transfer Detachment to which he was assigned, therefore, no 
further search could be conducted.  Therefore, the available 
evidence is insufficient to verify whether the veteran was 
actually at Camp Eagle in June 1970 when it came under fire 
by hostile rocket attacks; thus, the occurrence of this 
claimed in-service stressor cannot be confirmed.

Under these circumstances, the Board must conclude that there 
is no there is no verified or verifiable stressor to support 
the claim.   Simply stated, the occurrence of none of the 
veteran's specific in-service stressful experiences has been 
corroborated by persuasive evidence, and the record does not 
present any basis for further developing the record in this 
regard.  

Thus, while the veteran has been diagnosed with PTSD by VA 
examiners, such diagnoses are based on accounts of unverified 
stressors reported by the veteran.  See Moreau, 9 Vet. App. 
at 396 (credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence)

The Board has considered the evidence presented by the 
veteran, including the testimony of the veteran during the RO 
hearing in June 1997 and an April 2000 buddy statement.  The 
veteran testified that he was subject to a rocket attack in 
his first week in Vietnam at Camp Eagle where he was thrown 
into a bunker without a weapon and he was scared to death.  
In an April 2000 buddy statement, a fellow service member 
stated that he was at Camp Eagle in Vietnam in June 1970 in 
another unit, next to the veteran's unit, when they came 
under hostile rocket attack.  The fellow service member 
believed that the veteran was only at Camp Eagle for a few 
days when the rocket attack happened and that the veteran 
told him that he thought he was going to die.  However, these 
assertions, without more-specifically, objective evidence 
that the veteran and his alleged former service comrade, in 
fact, were stationed at Cample Eagle when the documented 
rocket attacks occurred-do not not constitute credible, 
objective evidence to verify either combat service or the 
occurrence of a specific in-service stressful experience to 
support the claim for service connection.  

As there is no credible evidence that the claimed in-service 
stressors occurred--an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


